EXHIBIT 10.2

FIRST AMENDMENT TO REAL ESTATE SALE AGREEMENT

This FIRST AMENDMENT TO REAL ESTATE SALE AGREEMENT (“Amendment”) is made on
September 5, 2007 between CMD REALTY INVESTMENT FUND IV, L.P., an Illinois
limited partnership (“Seller”), and HARVARD PROPERTY TRUST, LLC, a Delaware
limited liability company, dba Behringer Harvard Funds (“Purchaser”).

A.                                   Seller and Purchaser entered into that
certain Real Estate Sale Agreement, dated August 15, 2007, regarding the sale
and purchase of the office buildings and related improvements commonly known as
“Northpoint Central”, “2603 Augusta” and “Regency Center” located in Houston,
Texas (“Original Sale Agreement”).

B.                                     Seller and Purchaser desire to amend the
Original Sale Agreement as hereinafter provided.

Seller and Purchaser agree as follows:

1.                                       Defined Terms.  All of the terms used
in this Amendment have the same meanings set forth for such terms in the
Original Sale Agreement, except to the extent expressly provided otherwise in
this Amendment.  The term “Sale Agreement” means the Original Sale Agreement, as
amended by this Amendment and as hereafter further amended from time to time.

2.                                       Estoppel Condition Date. 
Notwithstanding anything to the contrary contained in the Original Sale
Agreement, the Estoppel Condition Date shall be September 6, 2007.  The right of
Purchaser to terminate the Sale Agreement pursuant to Section 7(a) and 7(d)
remains unmodified and shall be exercised (if at all) on or before 5:00 p.m. on
the Estoppel Condition Date.  The Extension Right described in Section 7(c)
remains unmodified and shall be exercised by either Seller or Purchaser (if at
all) on or before 5:00 p.m. on the Estoppel Condition Date.

3.                                       Closing Date.  Notwithstanding anything
to the contrary contained in the Original Sale Agreement, the Closing Date shall
be September 13, 2007

4.                                       Full Force and Effect.  Except to the
extent expressly provided otherwise in this Amendment, all of the terms and
conditions set forth in the Original Sale Agreement shall remain in full force
and effect.

5.                                       Counterparts; Facsimile; E-Mail.  This
Amendment may be executed in any number of counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  For purposes of this Amendment, any signature transmitted by
facsimile or e-mail (in pdf format) shall be considered to have the same legal
and binding effect as any original signature.


--------------------------------------------------------------------------------


[signature page to First Amendment to Real Estate Sale Agreement]

 

 

PURCHASER:

 

 

 

 

 

HARVARD PROPERTY TRUST, LLC,

 

 

a California corporation, dba Behringer Harvard

 

 

Funds

 

 

 

 

 

By:

 /s/ Gary Bresky

 

 

Printed Name:

 Gary Bresky

 

 

Its:

 Treasurer

 

 

 

 

 

 

 

 

SELLER:

 

 

 

 

 

CMD REALTY INVESTMENT FUND IV,

 

 

L.P., an Illinois limited partnership

 

 

 

 

 

By:

CMD/FUND IV GP INVESTMENTS,

 

 

 

L.P., an Illinois limited partnership, its

 

 

 

general partner

 

 

 

 

 

 

 

 

 

 

 

By:

CMD REIM IV, INC., an Illinois

 

 

 

 

corporation, its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Sarah A. Richardson

 

 

 

 

Printed Name:

 Sarah A. Richardson

 

 

 

 

Its:

 Vice President

 

2


--------------------------------------------------------------------------------